Citation Nr: 1821041	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-09 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type 2 diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction as secondary to type 2 diabetes mellitus.

4.  Entitlement to service connection for right shoulder disability.

5.  Entitlement to service connection for right hand and forearm disorder.

6.  Entitlement to service connection for left knee degenerative arthritis.

7.  Entitlement to service connection for left hip degenerative arthritis.  

8.  Entitlement to service connection for sleep apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (claimed as right elbow neuropathy), including as secondary to exposure to herbicide agents.

10.  Entitlement to service connection for left elbow neuropathy, including as secondary to exposure to herbicide agents.

11.  Entitlement to service connection for neuropathy of the right lower extremity (claimed as right knee and right hip neuropathy), including as secondary to exposure to herbicide agents.

12.  Entitlement to a rating in excess of 50 percent for PTSD with alcohol abuse.

13.  Entitlement to a compensable rating for left ear hearing loss.

14.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to January 1971.  He is the recipient of the Combat Infantry Badge (CIB) among other medals and awards.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2011 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A Travel Board hearing was held in January 2018.  At the hearing the Veteran waived initial RO consideration of any additional evidence submitted.  

The issues of entitlement to service connection for degenerative arthritis of the left knee, degenerative arthritis of the left hip, neuropathy of the right knee and right hip, sleep apnea, right ear hearing loss (de novo review), a rating in excess of 50 percent for PTSD, a compensable rating for left ear hearing loss, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2010 final unappealed rating decision denied service connection for right ear hearing loss on the basis that the Veteran's hearing in the right ear was normal for VA purposes; the Veteran did not appeal that rating decision, or submit new and material evidence within a year of notice of the decision, and it became final based on the evidence of record at the time.

2.  Evidence received since the February 2010 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for right ear hearing loss.

3.  An August 2004 final unappealed rating decision denied service connection for erectile dysfunction as secondary to type 2 diabetes mellitus on the basis that type 2 diabetes mellitus is not a service-connected disability; nor is it shown that erectile dysfunction was incurred in or aggravated by service; the Veteran did not submit new and material evidence within a year of notice of the decision, and it became final based on the evidence of record at the time.

4.  Evidence received since the August 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim, nor raises a reasonable possibility of substantiating the claim of service connection for erectile dysfunction, as secondary to type 2 diabetes mellitus.

5.  The Veteran's current right shoulder disability is a result of his military service.

6.  The Veteran is not shown to have or have had right hand and right forearm disorders diagnosed.  

7.  Resolving reasonable doubt in favor of the Veteran, right upper extremity peripheral neuropathy is proximately due to the now service-connected right shoulder disability.  

8.  The Veteran is not shown to have or have had left elbow neuropathy diagnosed.  

9.  In January 2018, at the hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for type 2 diabetes mellitus.




CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for right ear hearing loss is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been received, and the claim of service connection for erectile dysfunction as secondary to type 2 diabetes mellitus is not reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's right shoulder disability was incurred in or is otherwise related to his active service.  38 U.S.C. § 1110,1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  Service connection for right hand and right forearm disorders is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, service connection for peripheral neuropathy of the right upper extremity as proximately due to the service-connected right shoulder disability is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

6.  Service connection for left elbow neuropathy is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

As a preliminary matter, the Board has reviewed the Veteran's record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159 (b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria, Factual Background and Analysis

New and Material Evidence Claims

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Only evidence presented since the last final denial on any basis will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Right Ear Hearing Loss

Since the February 2010 (notice sent March 2010) rating decision became final for the claim of service connection for right ear hearing loss, additional evidence has been associated with the Veteran's claims file.  The evidence includes a December 2012 audiological evaluation that reflects a right ear speech recognition score, using the Maryland CNC test, of 88 percent, which indicates right ear hearing loss for VA purposes.  This evidence is "new and material" in that it was not before agency decision makers at the time of the February 2010 decision that denied service connection for right ear hearing loss on the basis that hearing in the Veteran's right ear was considered normal for VA purposes.  It is not cumulative of evidence previously of record and addresses the question of whether there is a currently diagnosed disability that relates to unestablished facts necessary to substantiate the claim.  This evidence raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Accordingly, the criteria for reopening the service connection claim for right ear hearing loss are met, and to this extent only the appeal is granted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The underlying service connection claim will be addressed de novo on remand.  

Erectile Dysfunction as Secondary to Type 2 Diabetes Mellitus

In an August 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for erectile dysfunction as secondary to type 2 diabetes mellitus.  The Veteran did not appealed that rating decision or submit additional evidence within one year of the decision.  Therefore, it became final.  

The basis of the August 2004 denial was that type 2 diabetes mellitus was not a service-connected disability, and therefore service connection for erectile dysfunction on a secondary basis could not be established.  There was also no evidence showing erectile dysfunction was incurred in or aggravated by military service.

Evidence of record at the time of the August 2004 rating decision (pertinent to this claim) consisted of the Veteran's service treatment records and an October 1998 private treatment report, which reported the Veteran had problems with impotence for one year.  Evidence, pertinent to this claim, received since the August 2004 rating decision consisted of a January 2011 VA general medical examination report, which revealed that an examination of the male genitalia was normal.

On review in this case, the Board finds that the evidence associated with the Veteran's record since the August 2004 rating decision is "new" in that it was not previously submitted to agency decision makers; but this new evidence is not "material" as it does not relate to an unestablished fact necessary for the Veteran to substantiate his claim; i.e. (1) evidence that erectile dysfunction is secondary to a service-connected disability or (2) that erectile was incurred in or aggravated by military service.  The Board would note that, as described below, the separate claim for service connection for type 2 diabetes mellitus is being withdrawn, thus precluding any basis for secondary service connection for erectile dysfunction.  As the Veteran has not submitted new and material evidence since the August 2004 final unappealed rating decision the claim may not be reopened as new and material evidence has not been received.  38 U.S.C. § 5108; 38 C.F.R. § 3.15 (a); see also Shade, 24 Vet. App. at 118.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Certain disabilities, including arthritis and organic neurological disorders, are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.307, 3.309.  When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease becomes manifest to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C. § 1116(a); 38 C.F.R. § 3.309(e).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d).  

In addition to the presumption of herbicide exposure, noted above, certain diseases are deemed to be associated with herbicide exposure.  These diseases include early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents. 

Specifically, based on findings from a September 2010 National Academy of Sciences (NAS) report that concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition, the amendment replaced the terms "acute and subacute" in 38 CFR 3.307 (a)(6)(ii) and 38 CFR 3.309(e) with the term "early-onset" and removed the Note to 38 CFR 3.309 (e) requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it did not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure in order to qualify for the presumption of service connection.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) and its implementing regulation,  38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If a Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  In the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden, 381 F.3d at 1167).

Review of the Veteran's service treatment records show a May 1970 service treatment record notes the Veteran had a history of increased pain of the left lateral leg and back with activity.  He was seen by a physician in March with no diagnosis and symptomatic treatment given.  On examination his neurological system seemed grossly within normal limits.  A November 1970 service treatment record shows the Veteran complained of having left knee and calf pain for the past year.  He also reported pain of the left thigh.  On his November 1970 separation medical history report he noted he had swollen or painful joints, cramps in his legs, arthritis or rheumatism, trick or locked knee and paralysis.
Right Shoulder Disability

The Veteran asserts that he has a right shoulder disability due to engaging in combat in Vietnam.  Specifically, he states he injured his right shoulder while jumping from helicopters, carrying machine guns, and firing grenade launchers in Vietnam.  These activities are consistent with combat service as verified by his award of a CIB and conceded by VA.  

On review of the evidence, the Board finds that service connection for a right shoulder disability is warranted.  The Veteran has current diagnoses of right shoulder sprain (January 2011 VA examination), right rotator cuff tendonitis, right rotator cuff tear and right acromioclavicular joint (November 2016 VA examination).  Although service treatment records do not show complaints of or treatment for right shoulder disability, VA has essentially conceded that injury to the right shoulder occurred in combat.  In addition, despite the absence in the Veteran's service treatment records, the Board accepts its occurrence, per Reeves, 682 F.3d at 998-99 and 38 C.F.R. § 1154(b) as the Veteran indicated that the incident occurred as a result of serving in combat in Vietnam.

The Board acknowledges the November 2016 VA medical opinion in which the examiner opined there was less than a 50 percent probability that the Veteran's right shoulder disability was incurred in or caused by his active duty service.  The examiner's conclusion was largely based on the lack of evidence showing a right shoulder injury in service.  As noted above, the Veteran served in combat, and his reported injury is conceded.  Any opinion focused on the absence of such injury under these circumstances would be based on a factually inaccurate premise.  The Board therefore finds the November 2016 medical opinion to be inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Thus, in this case, the evidence is at least in equipoise as to whether the Veteran's right shoulder disability, diagnosed as right shoulder sprain, right rotator cuff tendonitis, right rotator cuff tear and right acromioclavicular joint, is due to combat related to Vietnam.  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and find that service connection for right shoulder disability is warranted.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hand and Right Forearm Disorders

Service treatment records are negative for any complaints, treatment or diagnosis of right hand and right forearm disorders.  The Veteran underwent a VA hand conditions examination in November 2016 for the claimed right hand and right forearm disorders.  It was noted in the examination report that the history of the right upper extremities disorders was unknown.  The Veteran reported a gradual onset that became progressively worse through the years.  He stated he had stiffness and decreased sensation of the right upper extremity.  He reported having a "weak grip" to the right hand and right upper extremity weakness.  Examination revealed no objective evidence of the claimed hand disorder.  There was no evidence of pain to the hands on examination.  The examiner noted the Veteran did not have a current diagnosis associated with the claimed right hand and right forearm disorders.  There were no diagnostic test findings or results.  The examiner opined that the claimed right hand and right forearm disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In this regard, the Board finds the November 2016 VA examination is adequate for deciding this claim, as it reflects examination and interview of the Veteran and the examiner cites to factual data.  

A threshold legal requirement for substantiating a claim of service connection is that there must be evidence that the Veteran actually has the disability for which service connection is sought.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Here, the evidence does not show that the Veteran has (or during the pendency of this claim has had) the claimed diagnosed disorders of the right hand and right forearm.  Absent competent evidence of diagnoses of disorders associated with right hand and right forearm, there is no valid claim of service connection for such disorders.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board would further point out that while the Veteran may be competent to report a history of a right hand/forearm disorder, he does not have the requisite training or credentials to ascertain that such resulted in chronic disability, or to distinguish such symptoms from those of the right upper extremity neuropathy for which the Board is granting service connection below.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the preponderance of the evidence is against the claims of service connection for right hand and right forearm disorders, and the claims must be denied.  See Gilbert, 1 Vet. App. at 55.

Peripheral Neuropathy of the Right Upper Extremity

Peripheral neuropathy of the right upper extremity was diagnosed during the November 2016 VA examination.  The examiner was of the opinion that the Veteran's signs and symptoms of right upper extremity peripheral neuropathy were more likely than not due to either his history of bilateral shoulder disorder and/or his documented cervical spine disorder.  By this decision, service connection is granted for a right shoulder disability.  Inasmuch as VA examiner has established that right upper extremity peripheral neuropathy is at least as likely as not proximately due to the service-connected right shoulder disability, and resolving all reasonable doubt in favor of the Veteran, service connection for peripheral neuropathy of the right upper extremity is warranted.  

Left Elbow Neuropathy 

On November 2016 VA elbow and forearm conditions examination, the Veteran reported that his bilateral elbow neuropathy was of unknown origin, with gradual onset.  He stated he had right upper extremity weakness.  There is no objective evidence to support a diagnosis for the claimed bilateral elbow disorder.  There were no diagnostics for the elbows.  The examiner opined that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

A threshold legal requirement for substantiating a claim of service connection is that there must be evidence that the Veteran actually has the disability for which service connection is sought.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Here, the evidence does not show that the Veteran has (or during the pendency of this claim has had) the claimed left elbow neuropathy.  Absent competent evidence of a diagnosis of left elbow neuropathy, there is no valid claim of service connection for such disorder.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board would further point out that while the Veteran may be competent to report a history of left elbow neuropathy, he does not have the requisite training or expertise to ascertain that such resulted in chronic disability.  See Jandreau, 492 F.3d at 1377.  Accordingly, the preponderance of the evidence is against the claim of service connection for left elbow neuropathy, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. at 55.

Withdrawn Claim

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

During the January 2018 hearing before the Board, the Veteran stated that he wished to withdraw the appeal of the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for type 2 diabetes mellitus.  As noted, VA regulations provide that if a Veteran withdraws an appeal on the record during a hearing, the withdrawal need not be in writing.  Id.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn his appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, and, accordingly, the Board does not have jurisdiction to review the appeal.  38 U.S.C. § 7105(d)(5).





ORDER

As new and material evidence has been received, the claim of service connection for right ear hearing loss is reopened; to this extent only, the appeal is granted.  

As new and material evidence has not been received to reopen the claim of entitlement to service connection for erectile dysfunction, the appeal is denied as to this issue.

Service connection for a right shoulder disability is granted.

Service connection for right hand and right forearm disorders is denied.

Service connection for peripheral neuropathy of the right upper extremity is granted.

Service connection for left elbow neuropathy is denied.  

The appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus is dismissed.


REMAND

Regarding the claim of entitlement to service connection for right ear hearing loss (de novo), the December 2012 audiological evaluation of the right ear does not present a full audiological examination of the right ear.  As such, the December 2012 audiological evaluation is not adequate for deciding the claim of entitlement for service connection for right ear hearing loss; a full audiological examination is required.  When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a remand is necessary for the Veteran to undergo a VA audiological examination to determine whether the Veteran currently experiences right ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  The determination of the claim for service connection for right ear hearing loss may profoundly affect the claim for an increased evaluation for left ear hearing loss, particularly if new development results in a grant for bilateral hearing loss, and that rating claim must accordingly be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Regarding the claim of entitlement to service connection for degenerative arthritis of the left knee and left hip, the Veteran asserts he has orthopedic disabilities due to engaging in combat in Vietnam.  Specifically, he states he injured his left knee and left hip while jumping from helicopters, carrying machine guns, and firing grenade launchers in Vietnam and from wear and tear on his body from carrying weight and walking through the jungle in Vietnam.  These activities are consistent with combat service as verified by his award of a CIB and conceded by VA.  He also claims right knee and right hip neuropathy as a result of the same in-service combat activities and as due to Agent Orange exposure.  

The Veteran was afforded a VA examination of the left knee and left hip in August 2011.  The diagnoses were degenerative arthritis of the left knee joints and degenerative arthritis of the left hip joints.  The examiner was asked to state if it is as least as likely as not that the Veteran's left knee and left hip disabilities are related to his military service.  The examiner noted that there was not enough evidence in the medical records to provide a response without resort to mere speculation.  The examiner stated that the records provided from 1970 only mention problems mostly with low back pain and no mention of chronic knee or hip pain.  In essence, the examiner indicated that he was unable to provide the requested opinions; and no acceptable explanation was provided.  If a VA examiner concludes that an opinion cannot be provided without resort to mere speculation, this must be supported by a specific explanation that discusses this evidence, and discusses what data or information is missing that would be necessary to render the opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  As such, remand is required in order to obtain an examination and sufficient medical opinion.

Regarding the claims for service connection for neuropathy of the right knee and right hip, the Veteran has not been afforded a VA examination regarding these claims.  VA must provide a medical examination when there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Here, the Veteran has raised an alternative theory of entitlement by asserting that the claimed right knee and right hip neuropathy are secondary to herbicide exposure.  The Board finds that, in this instance, the low threshold of McClendon is met and a VA examination is necessary to decide these claims.

Regarding the claim for service connection for sleep apnea, the Veteran asserts he was diagnosed with sleep apnea by VA and that he attributes his sleep apnea to his service-connected PTSD.  (See December 2011 Notice of Disagreement).  A February 2011 VA outpatient treatment report shows an assessment of obstructive sleep apnea on CPAP [continuous positive airway pressure].  The Veteran has not been afforded a VA examination regarding his service connection claim for sleep apnea.  Thus, a remand for a VA examination addressing the Veteran's contention based primarily on the alternative theory of entitlement to secondary service connection is necessary.

With regard to the claims for a higher rating for PTSD and left ear hearing loss, the Board notes that the Veteran was last afforded VA examinations for evaluation of PTSD in August 2011 and for hearing loss in December 2012.  During the January 2018 Board hearing, the Veteran testified that his PTSD and left ear hearing loss had worsened since the last examination for each disability.  Considering these assertions in light of the time period since the last examination for PTSD in August 2011 and hearing loss in December 2012, and worsening of the disabilities, the Veteran should be afforded contemporaneous VA examination for evaluation of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The issue of entitlement to a TDIU rating is inextricably intertwined with all of the issues being remanded in this case.  See Harris v. Derwinski, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran with a new 38 C.F.R. § 3.159(b) notice letter, addressing 38 C.F.R. § 3.310, and ask the Veteran to submit any evidence, to include any additional medical records relevant to his claims.

2.  The AOJ should schedule an appropriate VA orthopedic examination to determine the nature and etiology of the claimed degenerative arthritis left knee and left hip disabilities.  The claims file, including a copy of this Remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer an opinion as to the following:

(a) The examiner should identify, with specificity, all current diagnoses pertinent to the Veteran's left knee and left hip disabilities. 

(b) For each diagnosed disability, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the left knee and left hip disabilities were caused by, or otherwise etiologically related to, the Veteran's active military service, to include combat activities as noted above.

In providing the requested opinion, the examiner is reminded that the Veteran is competent to testify regarding such observable symptomatology as joint pain or other observable symptoms.  Additionally, because he is a combat Veteran, his assertions of service incurrence or aggravation of any injury or disease should be accepted as credible if consistent with the circumstances, conditions and hardships of such service.  A complete rationale should be provided for any opinion expressed.  

3.  The AOJ should schedule an appropriate VA neurological examination to determine the nature and etiology of the claimed right knee and right hip neuropathy disability.  The claims file, including a copy of this Remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer an opinion as to the following:

(a) The examiner should identify, with specificity, all current diagnoses pertinent to the Veteran's right lower extremity neuropathy.

(b) For each diagnosed disability, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such neuropathy was caused by, or otherwise etiologically related to, the Veteran's active military service, to include combat activities as noted above and/or exposure to herbicides.

In providing the requested opinion, the examiner is reminded that the Veteran is competent to testify regarding such observable symptomatology as joint pain or other observable symptoms.  Additionally, because he is a combat Veteran, his assertions of service incurrence or aggravation of any injury or disease should be accepted as credible if consistent with the circumstances, conditions and hardships of such service.  A complete rationale should be provided for any opinion expressed.

4.  The AOJ should schedule the Veteran for an appropriate VA medical (e.g., pulmonary/respiratory) examination to determine the nature and etiology of the claimed sleep apnea.  The claims file, including a copy of this Remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  All opinions must be supported by a rationale.  After a review of the record and an examination and interview of the Veteran, the examiner should offer an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had onset during or was caused by his active service

(b) Alternatively, whether it is at least as likely as not (50 percent or greater probability) that his sleep apnea was  caused or aggravated (worsened beyond natural progression) by his service-connected PTSD.  If aggravation is found, the examiner should specify the baseline level of severity of the sleep apnea before the chronic worsening and the level of severity of the sleep apnea after the chronic worsening.  
5.  The AOJ should schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's claimed right ear hearing loss and the severity of the service-connected left ear hearing loss.  The claims file, along with a copy of this Remand, must be made available to the examiner for review.  Puretone threshold and audiometric testing should be conducted for both ears, and for each ear the examiner is asked to comment on the degree of severity and the effects on his employment and activities of daily living. 

With the right ear hearing loss, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active duty service, to include exposure to excessive gun fire, artillery and explosives while in combat and training without ear protection. A rationale for any opinion expressed should be provided.

6.  The AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to assess the current severity of his PTSD.  The Veteran's claims file should be reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results reported in detail.  The report should detail all subjective complaints and objective symptoms.  In addition to objective test results, the examiner should fully describe the practical effects caused by the Veteran's PTSD, including the effect of his disability on his occupational and daily functioning.  The examiner should include a rationale with all opinions.

7.  After completing the requested actions, the RO should readjudicate the issues in light of all evidence of record, to include the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative a supplemental statement of the case and afford a reasonable opportunity for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


